DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach “each of the first magnetic permeability, the second magnetic permeability, and the third magnetic permeability range from 800 to 1200” as claimed. Applicant asserts that Watanabe only teaches magnetic permeability ranges from “200 to 770 instead of 200 (interpreted as 800) to 1200” as amended. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. While Watanabe does not expressly disclose each of the magnetic permeability of the first, second, and third magnetic conductive layer range from 800 to 1200, the reference expressly discloses that the magnetic conductive layers could have permeability up to 770. A person with ordinary skill in the art would try, without undue experiment, to change the permeability as claimed to provide the required magnetic characteristics. Furthermore, the present application does not disclose any criticality of the permeability range as claimed. In fact, in the present invention, it appears the desired magnetic permeability is generally under 800, as disclosed in paragraphs [0046]-[0051] of the originally filed application. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the permeability range as claimed to provide the required saturation magnetic flux density. 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 8-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (U.S. PG. Pub. No. 2017/0345555 A1) in view of Lampinen (U.S. PG. Pub. No. 2014/0177197 A1) and Watanabe et al. (U.S. PG. Pub. No. 2016/0055952 A1).
With respect to claim 1, Jang et al., hereinafter referred to as “Jang,” teaches a magnetic conductive substrate 510 (e.g. FIGs. 7-8), for wireless charging or wireless communication, wherein the magnetic conductive substrate comprises: 
a first magnetic conductive layer 22 or 24, having a first magnetic permeability; and 
a second magnetic conductive layer (the other of layer 22 or 24), having a second magnetic permeability, 
wherein the first magnetic permeability is different from the second magnetic permeability (paras. [0075], and [0082]-[0083]). Jang does not expressly teach the magnetic conductive substrate further comprises a third magnetic conductive layer, having a third magnetic permeability, wherein the second magnetic conductive layer is disposed between the first magnetic conductive layer and the third magnetic conductive layer, the first magnetic permeability is different from the second magnetic permeability, and the second magnetic permeability is different from the third magnetic permeability;
wherein each of the first magnetic permeability, the second magnetic permeability, and the third magnetic permeability range from 800 to 1200.
Lampinen teaches a magnetic conductive substrate 106 (FIG. 4E), wherein the magnetic conductive substrate further comprises a third magnetic conductive layer 406, having a third magnetic permeability, wherein the second magnetic conductive layer 404 is disposed between the first magnetic conductive layer 402 and the third magnetic conductive layer 406, the first magnetic permeability is different from the second magnetic permeability, and the second magnetic permeability is different from the third magnetic permeability (paras. [0051]-[0052]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the three magnetic conductive layers having different permeabilities as taught by Lampinen to the magnetic conductive substrate of Jang to control saturation and reduce power leakage (para. [0052]).
Watanabe et al., hereinafter referred to as “Watanabe,” teaches a magnetic conductive substrate 1 (FIG. 2), wherein each of the first magnetic permeability (permeability of layer 10a), the second magnetic permeability (permeability of layer 10b), and the third magnetic permeability (permeability of layer 10c) up to 770 (paras. [0042] and [0051]). Watanabe does not expressly teach each of the first magnetic permeability, the second magnetic permeability, and the third magnetic permeability range from 800 to 1200. However, a person with ordinary skill in the art would try, without undue experiment, to change the permeability as claimed to provide the required magnetic characteristics. Furthermore, the present application does not disclose any criticality of the permeability range as claimed. In fact, in the present invention, it appears the desired magnetic permeability is generally under 800, as disclosed in paragraphs [0046]-[0051] of the originally filed application. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the permeability range as claimed to provide the required saturation magnetic flux density (para. [0052]). 
With respect to claim 8, Jang in view of Lampinen and Watanabe teaches the magnetic conductive substrate as claimed in claim 1. Jang in view of Lampinen and Watanabe does not expressly teach wherein each of the first magnetic permeability, the second magnetic permeability, and the third magnetic permeability range from 800 to 850. However, as stated in claim 1, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the permeability range as claimed to provide the required saturation magnetic flux density (para. [0052]).
With respect to claim 9, Jang in view of Lampinen teaches the magnetic conductive substrate as claimed in claim 1. Jang in view of Lampinen does not expressly teach thickness of the first magnetic conductive layer is less than 50 μm, thickness of the second magnetic conductive layer is less than 50 μm, and thickness of the third magnetic conductive layer is less than 50 μm.
Watanabe teaches a magnetic conductive substrate 1 (FIG. 2), thickness of the first magnetic conductive layer 10a is less than 50 μm, thickness of the second magnetic conductive layer 10b is less than 50 μm, and thickness of the third magnetic conductive layer 10c is less than 50 μm (para. [0056]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thicknesses as taught by Watanabe to the magnetic conductive substrate of Jang in view of Lampinen to provide the required saturation magnetic flux density (para. [0052]).
With respect to claim 10, Jang teaches a coil assembly 500 (FIGs. 7-8), comprising: 
a magnetic conductive substrate 510, for wireless charging or wireless communication, and the magnetic conductive substrate comprising: 
a first magnetic conductive layer 22 or 24, having a first magnetic permeability; and 
a second magnetic conductive layer (the other of layer 22 or 24), having a second magnetic permeability; and 
a coil 120, disposed on the first magnetic conductive layer, wherein the first magnetic permeability is different from the second magnetic permeability (paras. [0069], [0075], and [0082]-[0083]).
Jang does not expressly teach the magnetic conductive substrate further comprises a third magnetic conductive layer, having a third magnetic permeability, wherein the second magnetic conductive layer is disposed between the first magnetic conductive layer and the third magnetic conductive layer, the first magnetic permeability is different from the second magnetic permeability, and the second magnetic permeability is different from the third magnetic permeability;
wherein each of the first magnetic permeability, the second magnetic permeability, and the third magnetic permeability range from 800 to 1200.
Lampinen teaches a magnetic conductive substrate 106 (FIG. 4E), wherein the magnetic conductive substrate further comprises a third magnetic conductive layer 406, having a third magnetic permeability, wherein the second magnetic conductive layer 404 is disposed between the first magnetic conductive layer 402 and the third magnetic conductive layer 406, the first magnetic permeability is different from the second magnetic permeability, and the second magnetic permeability is different from the third magnetic permeability (paras. [0051]-[0052]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the three magnetic conductive layers having different permeabilities as taught by Lampinen to the magnetic conductive substrate of Jang to control saturation and reduce power leakage (para. [0052]).
Watanabe et al., hereinafter referred to as “Watanabe,” teaches a magnetic conductive substrate 1 (FIG. 2), wherein each of the first magnetic permeability (permeability of layer 10a), the second magnetic permeability (permeability of layer 10b), and the third magnetic permeability (permeability of layer 10c) up to 770 (paras. [0042] and [0051]). Watanabe does not expressly teach each of the first magnetic permeability, the second magnetic permeability, and the third magnetic permeability range from 800 to 1200. However, a person with ordinary skill in the art would try, without undue experiment, to change the permeability as claimed to provide the required magnetic characteristics. Furthermore, the present application does not disclose any criticality of the permeability range as claimed. In fact, in the present invention, it appears the desired magnetic permeability is generally under 800, as disclosed in paragraphs [0046]-[0051] of the originally filed application. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the permeability range as claimed to provide the required saturation magnetic flux density (para. [0052]). 
With respect to claim 12, Jang in view of Lampinen and Watanabe teaches the coil assembly as claimed in claim 10, wherein the first magnetic permeability is greater than each of the second magnetic permeability and the third magnetic permeability (Jang, para. [0075], Lampinen, para. [0052]).
With respect to claim 13, Jang in view of Lampinen and Watanabe teaches the coil assembly as claimed in claim 10, wherein the third magnetic permeability is greater than each of the first magnetic permeability and the second magnetic permeability (Lampinen, para. [0048] and TABLE 2).
With respect to claim 14, Jang in view of Lampinen and Watanabe teaches the coil assembly as claimed in claim 10, wherein the second magnetic permeability is greater than each of the first magnetic permeability and the third magnetic permeability (Lampinen, para. [0048] and TABLE 2). This limitation will be met when materials C is between material A and D.
With respect to claim 15, Jang in view of Lampinen and Watanabe teaches the coil assembly as claimed in claim 10, wherein the second magnetic permeability is smaller than each of the first magnetic permeability and the third magnetic permeability (Lampinen, para. [0048] and TABLE 2). This limitation will be met when material D is between any of materials A-C and E.
With respect to claim 16, Jang in view of Lampinen and Watanabe teaches the coil assembly as claimed in claim 11, wherein the magnetic conductive substrate is made of a nanocrystalline material or ferrite (Jang, paras. [0077] and or [0082]).
With respect to claim 17, Jang in view of Lampinen and Watanabe teaches the coil assembly as claimed in claim 11, wherein the magnetic conductive substrate further includes a plurality of adhesive layers, and the first, second and third magnetic conductive layers are connected to each other by the adhesive layers (Lampinen, para. [0071]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837